Notice of Pre-AIA  or AIA  Status

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 was filed after the mailing date of the application on 12/07/2016.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I (claims 1-18) and II (claim 19) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) have a materially different design, (2) do not overlap in scope, since claim 1 requires Mn to have a different concentration and Co to be constant and claim 18 requires Mn to be constant and Co to have a different concentration, and (3) there is no showing in the art that it would be obvious to change the concentration of Co instead of the concentration of Mn.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cathode active material divided into 13 parts, wherein the central part is considered regions 1-5 (specification, PP 0022) wherein the Ni and Mn have a gradient over regions 4-6 (Table 1) or 12-13 (Table 2), does not reasonably provide enablement for “the cathode active material comprises a concentration gradient region in which each of Ni concentration and Mn concentration continuously decreases or increases in a direction from the central part to the surface part, and the concentration gradient region has a width smaller than a radius of the central part” as stated in instant claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 2-18 are rejected for being dependent on instant claim 1, and do not remedy this deficiency.

Claim Interpretation
Claim 1 states “the cathode active material comprises a concentration gradient region in which each of Ni concentration and Mn concentration continuously decreases or increases in a direction from the central part to the surface part, and the concentration gradient region has a width smaller than a radius of the central part” however the central part and surface part are not defined, and are therefore subject to broadest reasonable interpretation.  A broadest interpretation would read on the surface part to be only the outermost part which is exposed and a central part being every part of the particle which is enclosed by the surface.  Therefore because the outermost point is a static point, the concentration at that point must be constant, and a particle having a gradient from the center most region until just before the surface would have a “gradient region” which is marginally smaller than the “central part”.  

Further, in view of instant claim 18, because the outermost point is a static point, therefore it would read on “the surface part comprises a region in which each of Ni and Mn is constant” as region is not defined as any particular amount of space.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, 9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0092935 (Sun) in view of US PGPub 2014/0332731 (Ma).
With respect to claims 1, 3, 12, 15 and 18, Sun teaches a cathode active material for a lithium secondary battery wherein the metals making up the cathode active material has a continuous concentration gradient in the entire region from the particle core to the surface (PP 0023).  The metals may be selected from Ni, Co, and MN in the formula Li1M1x1M2y1M3z1M4wO2+ (PP 0027-0028).  The concentrations gradient may be arranged such that from the core to the surface, the Co concentration is constant, the Ni concentration decreased, and the Mn concentration increased (PP 0328) [claim 3] which would result in a Ni concentration in the central part being higher than that of the surface part and Mn concentration of the central part being lower than that of the surface part [claim 15].  Figure 2 shows that the concentrations of Ni and Mn even out toward the outermost area of the particle, which would result in a concentration gradient 
Sun teaches that the cathode active material may be a graphite or carbon fiber (PP 0301), but fails to teach an inclusion of large and small carbon particles.  Ma teaches a rechargeable lithium ion battery (PP 0010, 0046) comprising a cathode (PP 0010).  The cathode may comprise cathode materials comprising carbon nanotubes with a combination of large and small diameters which may be used in combination with other forms of carbon (PP 0011), such as graphite particles having an average diameter of 20 micrometers (PP 0064) which may be used in the cathode (PP 0011).  The combination of small and large particles provides solutions for dealing with various cathode materials and provide less binder loading and more active material (PP 0010-0011).  It would have been obvious to one of ordinary skill in the art at the time of filing to use large and small carbon materials as taught by Ma in the battery of Sun in order to provide solutions for dealing with various cathode materials and provide less binder loading and more active material.  Additionally, it has been established that selection of a known material based on it suitability for it intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
With respect to claims 8 and 9, Sun and Ma fail to teach the exact concentrations, however Sun teaches a range of chemical formulas in which Ni, Mn, and Co concentrations are increasing and/or decreasing as desired.  Figure 11 shows a concentration different wherein Mn and Ni both have a difference of about 0.05.  A prima facie case of obviousness exists where the claimed ranges or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.
With respect to claim 4, Ma teaches that the ratio of large to small diameter particles may depend on the selection of cathode materials (PP 0011).  Ma teaches the graphene may be present in an amount of about 20% (PP 0073).
With respect to claims 13, 14, and 16, Sun shows that the cathode material may be divided up into 2 or 3 sections (Fig. 61a, 61b, 63).  Sun teaches that the core refers to the range of 0.2 m within the diameter and the surface refers to the range within the 0.2 m of the outermost portion of the particle (PP 0277).  However, Sun also teaches that the cathode particle may have an overall size of 12 m (PP 0304).  One of ordinary skill in the art will recognize that the “surface” of the particle is merely a portion of the particle which is towards the outermost of the particle.  Therefore, if one desired, one could define the surface as being within the range of 0.4m from the outermost, as the particle is well and above a 0.6m diameter.
With respect to claim 17, Sun teaches that the particle has a diameter of 12 m (PP 0304), which would allow for a central radius part to be up to about 5.9 m, which is significantly greater than 0.6 m.

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant argues that Sun and Ma do not teach a concentration gradient region which has a width smaller than a radius of a central part.  The 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796